Citation Nr: 1229054	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to exposure to herbicides. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for glaucoma, left eye. 

4.  Entitlement to service connection for numbness, fingertips and hand, left. 

5. Entitlement to service connection for numbness, fingertips and hand, right. 

6.  Entitlement to service connection for insomnia. 

7.  Entitlement to service connection for a stomach condition. 

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for bilateral tinnitus. 

10.  Entitlement to service connection for pes planus, left foot. 

11.  Entitlement to service connection for pes planus, right foot. 

12.  Entitlement to service connection for plantar fasciitis, left foot.

13.  Entitlement to service connection for plantar fasciitis, right foot. 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1968 to April 1970 and from August 2004 to December 2005.  The Veteran also had unsubstantiated Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims.  

In September 2008, the Veteran presented sworn testimony during a personal hearing in Jackson, Mississippi, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In January 2009, the Board remanded the claims for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran seeks service connection for multiple disorders.  The Veteran alleges he has numerous disabilities that developed during a period of active service, or are otherwise attributable thereto, while serving with the Army and/or with the Army National Guard, including during service in SW Asia.  Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The appellant in this case is a "Veteran" based on his active duty service in the regular Army.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., a period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on periods of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

But to the extent the Veteran's claim, instead, is predicated on his Army Guard service, he must first establish that he qualifies as a "veteran" for those periods of additional service before any compensation may be awarded.  A review of the record confirms that the Veteran did serve various periods described in the record as training, but fails to disclose evidence of the Veteran's periods of ACDUTRA or INACDUTRA.  No attempt has been made to verify the Veteran's specific periods of ACDUTRA or INACDUTRA. 

The evidence of record contains service treatment records from throughout the appellant's period of service in the United States Army and with the Army Reserve/National Guard.  However, there is nothing in the appellant's service records to indicate when he was serving on periods of ACDUTRA or INACDUTRA at the times of his reported events or treatment during service.  The RO obtained a report of retirement points history; however, reports of retirement points do not contain the necessary information in this regard.  A remand is required to determine the specific periods of ACDUTRA and INACDUTRA.  On remand, the RO/AMC must verify all periods of active duty, ACDUTRA and INACDUTRA service.  Once the periods of service have been verified, the RO/AMC must delineate each period of active duty, ACDUTRA and INACDUTRA service and determine whether the various presumptive provisions apply to these periods of service.  Based on these determinations, the RO/AMC should determine whether additional examination and/or opinion is warranted based upon the applicable legal standard(s) regarding all issues on appeal. 

The Veteran contends that his diagnosed hypertension is due to exposure to herbicides.  (See statement in December 2008).  The record shows that he served in Korea during his first period of active service.  (See, DD 214).  The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the Demilitarized Zone (DMZ) in Korea from April 1968 through July 1969.  DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through July 1969 in the specific units identified by DoD, exposure to Agent Orange is conceded.  The units so identified were the combat brigades of the 2nd Infantry Division and units of the 7th Infantry Division.  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the Secretary has not specifically found a linkage between Agent Orange exposure and hypertension (the term ischemic heart disease does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 75 Fed. Reg. 53202 (August 31, 2010)), the Veteran's hypertension could not be presumed to be due to herbicide agents even if it is established that he had exposure to such substance.  However the Veteran is not precluded from seeking service connection on a direct basis.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  The Veteran was sent a VCAA letter on this issue in February 2009; however that letter discussed exposure to herbicides for service in Vietnam.  It did not address the requirements for exposure in Korea.  In order to ensure the that duty to notify the Veteran has been satisfied, a VCAA letter explaining the requirements for service connection for hypertension due to exposure to herbicides in Korea should be sent to the Veteran.  

The Veteran underwent VA examinations in 2006.  The claims file was not available to the examiners at that time.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For the reasons explained below, the Board finds that new VA examinations should be provided.  

As to the claim for service connection for bilateral hearing loss and tinnitus, the record shows that the Veteran served on active duty in Kuwait and Iraq, from January 2005 to December 2005.  He claims exposure to noise during service including gunfire and explosions.  His DD Form 214 shows that he served in a designated imminent danger pay area in Iraq.  Thus exposure to acoustic trauma is conceded.  He has been diagnosed with bilateral defective hearing and tinnitus by VA in 2006.  However as to the hearing loss, the examiner failed to offer an opinion on whether the Veteran's assessed hearing loss was due to his period of active service.  As to the tinnitus, while the examiner found the disorder was not related to service, no rationale was provided.  Thus another VA examination is required. 

As to the issue of insomnia, the Veteran testified that this disorder began during his first period of active duty and has continued since that time.  His wife testified that the Veteran has had the disorder since service.  The Veteran and his wife are competent to attest to his having insomnia, as it is the type of disorder that is discernible by lay parties.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. When the Veteran was examined by VA in 2006, he complained of insomnia on general medical examination, and on psychiatric examination, he reported trouble sleeping.  A diagnosis and an opinion regarding the etiology of his sleep complaints were not provided and a remand is necessary so that they may be obtained.  

The Veteran was treated during his first period of service for stomach complaints.  He was prescribed Lomotil in December 1969 and January 1970.  VA records show that he is currently taking daily medication for stomach complaints.  Private records show a diagnosis of gastritis in 2011, and that he has been prescribed daily medication for stomach complaints.  He testified that he has had stomach complaints since he was in Korea.  An opinion regarding the etiology of his stomach complaints should be obtained.  

Without further clarification relating to the claims for hearing loss, tinnitus, insomnia, and a stomach disorder, the Board is without medical expertise to ascertain whether the Veteran's disorders are related to his period of active military service.  The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the claim is REMANDED for the following action:

1.  Send the Veteran a corrected VCAA letter which addresses the requirements for service connection for hypertension to include as due to exposure to herbicides while stationed in Korea.  Allow the Veteran the appropriate amount of time to respond. 

2.  Contact the Department of Defense and perform other research necessary to determine whether between November 1969 through December 1970 the Veteran was stationed in areas along the DMZ in Korea where herbicide agents had previously been used.  Copies of the Veteran's personnel records for his first period of service should be requested and included in the claims file.  

3.  Contact the appropriate Federal sources and the Mississippi Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's periods of ACDUTRA and INACDUTRA.  After delineating each period of the appellant's service and determining whether the various presumptive provisions apply to these periods of service, the RO/AMC should determine whether additional examination and/or opinion is warranted based on the applicable legal standard(s) for any issue currently on appeal.  All documentation should be included in the claims file.  

Determine whether the Veteran's treatment for any disorder on appeal occurred during a period of ACDUTRA or INACDUTRA.  If, and only if, such an injury or complaint occurred during a period of ACDUTRA or INACDUTRA, then schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any such disability(ies).  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records and VA treatment records, and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated (permanently increased in severity) beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTA. 

A complete rationale for all opinions must be provided.

However, if, after making reasonable efforts to obtain these records the RO/AMC is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The RO/AMC should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim(s).  Give the Veteran a reasonable opportunity to respond. 

4.  If it is determined that the Veteran was stationed in an area in Korea where herbicides had been used, obtain a VA medical opinion to determine the etiology of the Veteran's hypertension to include whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is due to exposure to herbicides.  The claims file must be reviewed.  A complete rationale should be provided for all opinions offered. 

5.  Schedule the Veteran for a VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed. 

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss and/or tinnitus is attributable to service, including noise exposure experienced in service.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the presence, severity and etiology of the Veteran's insomnia.  All indicated tests and studies should be conducted. The claims file should be available for review by the examiner. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed. 

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that insomnia, if diagnosed, is attributable to service.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the presence, severity and etiology of the Veteran's stomach complaints.  All indicated tests and studies should be conducted. The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed. 

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any stomach disorder diagnosed is attributable to service.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

8.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

9.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

